Title: I. John Browne Cutting to the Secretary of State, [17? July 1790]
From: Cutting, John Brown
To: Jefferson, Thomas



Dear Sir
[London, 17? July 1790]

The moment I had sealed the letter which I wrote you in such haste yesterday, I proceeded to the Admiralty with my pocket full of affidavits and memorials and smoothing my passage through  the offices of the clerks by putting my hand into a smaller pocket (as all who are anxious for speedy success in any Admiralty-suit ought to do or they will repent the omission) I soon reached the upper regions of office, where I was permitted to state the grievances of the commanders of american vessels and their impress’d seamen.
  I address’d myself more particularly to Mr. Ibbetson one of the joint secretaries to the Admiralty, cogently representing the violation of their rights, the damage in their property, the coarse contumatious treatment, and in some cases the personal outrages, which my countrymen had suffered, ever since the commencement of the late impress, but more especially on the night of the 15th instant, when mates apprentices and seamen were seiz’d indiscriminately, their certificates of citizenship and of discharge as being americans, signed by officers of rank in the british navy—disregarded or torn out of their possession—several of these mariners confined in the unwholesome hold of a british Hulk or Tender and their american commanders insulted when they went on board to succour or to claim them.
Suggesting what just cause of Umbrage regular complaints of such facts from american citizens might give to the government of their own country, I aver’d my persuasion that to minister occasion for such complaints cou’d not in the present crisis of european affairs be desirable to the british government. Yet supposing that no just cause of offence was either wish’d or meant to be given, still it might be foreseen that the operation of such harsh usage, on the part of their subordinate agents whether inflicted accidentally by mistake or maliciously by design, must in the end prove detrimental to leading commercial interests of Britain, and thence tend directly to diminish the present exhuberance of her national revenues Since if the american seamen were deter’d from venturing into british ports, fearful of insult from the press-gangs or of being forced into a foreign service, the consequence wou’d be that many american articles of export—or at least some of them of no small importance—Tobacco for instance, an article of so great fiscal fertility as to yield vast sums both in customs and excise—must chiefly be conveyed to other foreign markets instead of this. Nor are these, continued I, the only circumstances that render this wrongful taking or even temporary detention of american seamen in Britain highly impolitic. In former wars when british seamen were taken from the employment of the merchant into the service of the sovereign, foreign seamen from  Holland, Denmark or Sweden might always be hired to replace them: but these being now wholly absorped in manning the fleets of their own nations respectively, the service of the anglo-american seamen, and of course their perfect exemption from the touch of a british press-gang, appear materially if not indispensably necessary to a continuance in its present extent of the foreign commerce of Great Britain.
Observing from the attention that these remarks seemed to gain for me that I touched a nerve of exquisite sensibility, and which vibrated to the hearts of those whom I wished to move, I proceeded directly to the point of my present aim—namely to obtain a positive order to the british regulating Captains to discharge the american seamen who had been impress’d on the 15 instant.
Among these I ought to mention the case of two by the names of Stephens and Cunningham, both of Boston to whose birth and citizenship Capt. Tristam Barnard of the ship Mary had sworn prior to the time when they were taken. These men dreading the despotism of the press gangs and understanding from some quarter that there was a method of proving their citizenship which being adopted wou’d screen them, had made out a written description of themselves on oath stating that they were natives and citizens of the United States. Capt. Barnard had certified in writing on the same paper that what these men thus affirmed was according to the best of his knowledge the real truth, and subscribed to an oath of it before a magistrate. When the press gang boarded the Mary on the 15th this paper was produced as proof that ought to exempt Stephens and Cunningham from being impress’d. Instead of this these certificates were torn out of their possession. Nor wou’d the regulating Capt. return them again even to Capt. Barnard, who said if he cou’d not get his men, yet he claim’d his certificates as a property for which he had paid the magistrate a valuable consideration. The two men were hurried on board the Enterprize, an old frigate moored off the Tower and which serves as a common receptacle for those miserable mariners who are impress’d in the river Thames until they are examin’d and sent down to the fleet. Thither Barnard pursued them and enquir’d of the regulating Captain what oath he must take to entitle him to get back his two american seamen. The answer given was—You cannot and shall not have them except You positively swear that they were born in and are subjects of the United States of America. Barnard who is a sturdy citizen and a man of sense  began to expostulate with this officer on the unreasonable rigour of the terms of such an oath, and asked how any man under any circumstances cou’d with strict propriety swear to the birth of another, when that other perhaps was older than himself? However in the sequel Barnard did take the oath observing that tho there was hardship and absurdity in exacting it in so rigid a form yet honestly believing as he did that Stephens and Cunningham were american citizens he wou’d venture to swear for them. When he return’d again with this affidavit to claim his seamen, he tells me they came upon deck out of the hold of the Hulk pale and feeble, complaining that they had eaten nothing for four and twenty hours, and he assures me the tears gushed out of their eyes at the sight of him. Provoked by a combination of circumstances so trying, and the officer now incensing that provocation with reproaches of what he had said the day before concerning the rigour and absurdity of an oath which he had since taken notwithstanding: Barnard became so irritated as to retort and to say, that true it was he had taken the oath and upon the construction he gave it and under the same circumstances shou’d take it again yet he was nevertheless of a similar opinion as to the irrational and preposterous rigour of the terms of it, and he still thought such an oath if interpreted strictly no man cou’d with propriety take. Hereupon the officer flatly refused to release the two seamen, alledging that what Barnard now said invalidated the oath which he had before taken.
While I was writing to you yesterday Barnard called upon me with this complaint, intreating my aid and advice as a fellow citizen. I immediately threw his narrative into the form of a memorial to the Lords of the Admiralty, and accompanying with a new affidavit of the birth and citizenship of Cunningham and Stephens (to which the Mate of the Mary had also sworn) and producing both, with many others at the Admiralty as above mention’d, took occasion therefrom to bring before their Lordships the very irksome and unhandsome predicament in which the american mariners were involved 1st. By the narrow and rigourous rule of evidence laid down by their Lordships as the sole standard of proof to ascertain american citizenship, and 2dly By the rigid interpretation, or (what I affirmed was more analogous to the present case) mis-interpretation of that rule by those who applied it under the orders of their Lordships.
I embraced this opportunity likewise to unfold and expatiate upon the various methods of management by which the efficacy  of some letters directing the discharge of american seamen, which their Lordships had granted me on memorials and the requisite proof prior to those which I now presented, had been heretofore done away—contrary I did not doubt to the intent of the board of Admiralty. I instanced the case of William Ingersoll, of the ship Marietta, who being impressed early in June, his commander Fitzwilliam Sargent, had immediately sworn that he was born in and was a subject of the United States of America, thereby furnishing accurately the full evidence exacted by the board to entitle him to an immediate discharge, yet before that letter cou’d be had or was sent, Ingersoll was hurried out of the department of the regulating Captain and sent down to some ship at Sheerness which we cou’d not identify. That still anxious for the relief of a friendless and unprotected citizen I did again in behalf of Capt. Sargent—who had meanwhile been obliged to sail for America without his townsman—represent these facts and ask another letter to the commanding officer at Sheerness for the discharge of Ingersoll. But a similar disappointment had baffled this new effort. Admiral Dalrymple not finding Ingersoll on board of any ship under his command, conceived he must have been turned over to the fleet at Torbay. I hoped however their Lordships wou’d allow me to persist and press for a fresh letter to the commanding Admiral at Torbay. For such liberal sentiments I was sure actuated their Lordships as wou’d incline them to dispense with a rigid adherence to official forms, when it threaten’d to frustrate by delay, the chief purpose for which it might be presumed those forms were instituted—namely a prompt and effectual administration of national justice, especially to foreigners. Nor cou’d I distrust their disposition to countenance even the unauthorized efforts of an american citizen in his social capacity as such: when it was evident he cou’d be stimulated by no sinister views, but was moved solely by an ardent and very natural anxiety to assist in extricating his fellow citizens from a condition which they loathed and deprecated: a condition which tho’ rendered tolerable to british seamen through habits of submission of the excessive authority of press warrants, was considered as peculiarly odious and even intolerable to those, who having been nurtur’d in the western hive of Liberty and cherishing a natal love for its sweets, entertain’d ideas of personal freedom the most fervent and exalted; such as might be expected to animate minds which had never yielded to force, nor been subdued by violence. That their Lordships wou’d I know make due allowance for the dominion and strength of  national prejudices; especially those prejudices, which if they seemed exotic or looked unlovly in the eyes of foreigners, were nevertheless most dear to the natives in whose country they flourished and in whose affections they were rooted. That a genuine magnanimity wou’d induce them as readily to listen to reasonable suggestions and just claims from a private individual as to weightier remonstrances or more positive demands from a public minister, particularly at a moment when it must be seen, that suggestions and claims thus brought forward, constituted a very needful, tho’ I owned but a puny substitute for that sort of requisition, which might at once without wearying their Lordships have met and resisted those unintentional incroachments on the rights of my countrymen. On the whole substance therefore of the present application it wou’d be disrespectful and irreverent in me to question that new orders woud issue from their Lordships, to the regulating Captains and to other officers in the impress service, requiring them to be gentler and more cautious in impressing american seamen from american vessels; and milder in their after treatment of them (where they did impress) on board the british Hulks and Tenders; and finally that all those who had already been sworn to or discharged as americans might again be discharged—particularly Ingersoll, Cunningham and Stephens.
In reply I was told there was much difficulty in discriminating an american from a british seaman: that many british attempted to pass for americans. But that with regard to any ill-treatment offered the americans in any shape I must surely have been misinformed: that the officers employed in the impress-service were gentlemen of the purest honor and most polish’d deportment, tho’ it was possible in some cases they might have construed the oath more rigorously than their Lordships wished or intended: that in the instance of Cunningham and Stephens it seemed as if they had; that these two men upon the evidence I brought forward, ought to be discharged and that a letter to this effect shou’d be forthwith prepar’d; and likewise a fresh letter written to Admiral Barrington at Torbay for the release of Ingersoll.
